UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-1194



In Re: CARL E. SNYDER,

                                                              Debtor.
_________________________


ROY D. HANSEN MORTGAGE COMPANY,
                                              Plaintiff - Appellant,

         versus


CARL E. SNYDER,
                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-93-4150-JFM, BK-91-44784)

Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jon Alexander Hoppe, HAFEY & HOPPE, L.L.C., Rockville, Maryland,
for Appellant. Carl E. Snyder, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

        Appellant noted this appeal outside the thirty-day appeal

period established by FED. R. APP. P. 4(a)(1), failed to obtain an
extension of the appeal period within the additional thirty-day

period provided by FED. R. APP. P. 4(a)(5), and is not entitled to

relief under FED. R. APP. P. 4(a)(6). The time periods established
by FED. R. APP. P. 4 are "mandatory and jurisdictional."* The

district court entered its order on December 28, 1994; Appellant's

notice of appeal was filed on January 30, 1995. Appellant's failure

to note a timely appeal or obtain an extension of the appeal period
deprives this court of jurisdiction to consider this case. We

therefore deny the Appellee's motion to submit the case on briefs

as moot and dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




    *
      Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)).

                                 3